



--------------------------------------------------------------------------------



Exhibit 10-p


1992 STOCK OPTION PLAN





Plan Effective: January 1, 1996

As amended through: March 31, 2000



                           TABLE OF CONTENTS


1.1      Purpose.................................................1

1.2      Additional Definitions..................................1

1.3      Effective Date..........................................2

2.1      The Committee...........................................2

2.2      Authority of the Committee..............................2

3.1      Number of Shares........................................3

3.2      Lapsed Options..........................................3

3.3      Adjustments in Authorized Shares........................3

4.1      Grant of Options........................................3

4.2      Form of Issuance........................................4

4.3      Option Price............................................4

4.4      Duration of Option......................................4

4.5      Vesting of Options......................................4

4.6      Exercise of Options.....................................4

4.7      Payment.................................................5

4.8      Termination of Employment...............................6

4.9      Transfers...............................................6

4.10     Restrictions on Exercise and Transfer of Options........6

4.11     Change in Control.......................................7

5.1      Amendment, Modification, and Termination................7

5.2      Awards Previously Granted...............................8

6.1      Tax Withholding.........................................8

7.1      Employment..............................................8

7.2      Participation...........................................8

7.3      Successors..............................................8

7.4      Governing Law...........................................8







SBC 1992 STOCK OPTION PLAN


ARTICLE 1. PURPOSE, DEFINITIONS AND EFFECTIVE DATE

1.1 Purpose. The purpose of the SBC 1992 Stock Option Plan (“Plan”) is to
promote the success and enhance the value of SBC Communications Inc. (the
“Company”) by linking the personal interests of the Employees of the Company and
its Subsidiaries to the interests of the Company’s shareowners, and by providing
Employees with an additional incentive for outstanding performance. To achieve
this purpose, Options to purchase common stock of the Company may be granted to
Employees of the Company and its Subsidiaries pursuant to the Plan.


1.2 Additional Definitions. In addition to definitions set forth elsewhere in
the Plan, for purposes of the Plan:


(a) “Cause” shall mean willful and gross misconduct on the part of a Participant
that is materially and demonstrably detrimental to the Company or any Subsidiary
as determined by the Committee in its sole discretion.


(b) “Employee” shall mean any management employee of the Company or of one of
its Subsidiaries in the third (3rd) level of management or above. Directors who
are not otherwise employed by the Company or any of its Subsidiaries shall not
be considered Employees under the Plan.


(c) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
or any successor Act thereto.


(d) “Fair Market Value” shall mean the closing price on the New York Stock
Exchange (“NYSE”) for Shares on the relevant date, or if such date was not a
trading day, the next preceding trading date, all as determined by the Company.
A trading day is any day that the Shares are traded on the NYSE. In lieu of the
foregoing, the Committee may select any other index or measurement to determine
the Fair Market Value of Shares under the Plan.


(e) “Option” shall mean the right to purchase one or more shares of the common
stock of SBC Communications Inc. on the terms and conditions contained in this
Plan, the rules of the Committee, and the terms of the Option.


(f) “Retirement” shall mean the termination of a Participant’s employment with
the Company or one of its Subsidiaries, for reasons other than death, disability
(as that term is used in the SBC Senior Management Long Term Disability Plan) or
for Cause, on or after the earlier of the following dates: (1) the date
Participant is eligible to retire with an immediate pension pursuant to the SBC
Supplemental Retirement Income Plan; or (2) the date the Participant has
attained one of the following combinations of age and service at termination of
employment on or after April 1, 1997, except as otherwise indicated below:



                Net Credited Service      Age

                  10 years or more     65 or older
                  20 years or more     55 or older
                  25 years or more     50 or older
                  30 years or more     Any age


          With respect to a Participant who is granted an EMP Service Pension
under and pursuant to the provisions of the SBC Pension Benefit Plan -
Nonbargained Program upon termination of Employment, the term “Retirement” shall
include such Participant’s termination of employment.


(g) “Rotational Work Assignment Company” or "RWAC" shall mean Bell
Communications Research, Inc., formerly the Central Services Organization, Inc.,
and/or any other entity with which SBC Communications Inc. or any of its
subsidiaries may enter into an agreement to provide an employee for a rotational
work assignment.


(h) “Shares” or “Stock” or “Shares of Stock” shall mean the common stock of SBC
Communications Inc.


(i) “Subsidiary” shall mean any corporation in which the Company owns directly,
or indirectly through subsidiaries, more than fifty percent (50%) of the total
combined voting power of all classes of Stock, or any other entity (including,
but not limited to, partnerships and joint ventures) in which the Company owns
more than fifty percent (50%) of the combined equity thereof.


1.3 Effective Date. The Plan shall be effective on the date it is approved by
the -------------- Company's shareowners.


ARTICLE 2. ADMINISTRATION

2.1 The Committee. The Plan shall be administered by a Committee or Committees
------------- (the "Committee") appointed by the Board of Directors.

2.2 Authority of the Committee. The Committee shall have full power, except as
limited by law or by the Articles of Incorporation or Bylaws of the Company, and
subject to the provisions of this Plan, to select the recipients of Options
(“Participants”); determine the sizes of grants of Options under the Plan;
determine the exercise price, duration, vesting requirements, and period of
exercisability of each Option; determine the terms and conditions of such Option
grants in a manner consistent with the Plan; construe and interpret the Plan and
any agreement or instrument entered into under the Plan; establish, amend, or
waive rules and regulations for the Plan’s administration; and, subject to the
provisions of Article 5 - Amendment, Modification, and Termination, herein,
amend the terms and conditions of any outstanding Option to the extent such
terms and conditions are within the discretion of the Committee as provided in
the Plan. Further, the Committee shall make all other determinations which may
be necessary or advisable for the administration of the Plan.


          All determinations and decisions made by the Committee pursuant to the
provisions of the Plan, and all related orders and resolutions of the Board
shall be final, conclusive, and binding on all persons, including the Company,
its shareowners, Employees, Participants, and their estates and beneficiaries.



ARTICLE 3. SHARES SUBJECT TO THE PLAN

3.1 Number of Shares. Subject to adjustment as provided in Section 3.3
Adjustments in Authorized Shares, herein, the total number of Shares of Stock
for which Options may be granted under the Plan may not exceed 36,000,000
Shares. These Shares may be either authorized but unissued or reacquired Shares.


3.2 Lapsed Options. If any Option granted under the Plan is canceled,
terminates, expires, or lapses for any reason, any Shares subject to such Option
again shall be available for the grant of an Option under the Plan.


3.3 Adjustments in Authorized Shares. In the event of a merger, reorganization,
consolidation, recapitalization, separation, liquidation, stock dividend, stock
split, share combination, or other change in the corporate structure of the
Company affecting the Shares, such adjustment shall be made in the number and
class of Shares which may be delivered under the plan, and in the number and
class of and/or price of Shares subject to outstanding Options granted under the
Plan, as may be determined to be appropriate and equitable by the Committee, in
its sole discretion, to prevent dilution or enlargement of rights; and provided
that the number of Shares subject to any Option shall always be a whole number.



ARTICLE 4. STOCK OPTIONS

4.1 Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted to such Employees, at such times and on such terms and
conditions, as shall be determined by the Committee; provided, however, no
Options may be granted after the 10th anniversary of the effective date of the
Plan. The Committee shall have discretion in determining the number of Options
and the number of Shares subject to each Option granted to each Participant.
Without limiting the generality of the foregoing, the Committee shall have the
authority to establish guidelines setting forth anticipated grant levels which
correspond to various salary grades or the equivalent thereof.


4.2 Form of Issuance. Options may be issued in the form of a certificate or may
be recorded on the books and records of the Company for the account of the
Participant. If an Option is not issued in the form of a certificate, then the
Option shall be deemed granted upon issuance of a notice of the grant addressed
to the recipient. The terms and conditions of an Option shall be set forth in
the certificate, in the notice of the issuance of the grant, or in such other
documents as the Committee shall determine. The Committee may require a
Participant to enter into a written agreement containing terms and conditions
relating to the Option and its exercise.


4.3 Option Price. The Option Price for each grant of an Option shall be
determined by the Committee; provided, however, that the minimum Option Price
shall be one hundred percent (100%) of the Fair Market Value of a Share on the
date the Option is granted.


4.4 Duration of Options. Each Option shall expire at such time as the Committee
shall determine at the time of grant; provided, however, that no Option shall be
exercisable later than the tenth (10th) anniversary date of its grant.


4.5 Vesting of Options. Options shall vest at such times and under such terms
and conditions as determined by the Committee. The Committee shall have the
authority to accelerate the vesting of any Option; provided, however, that the
Senior Executive Vice President - Human Resources, or his successor, or such
other person designated by the Committee, shall have the authority to accelerate
the vesting of Options for any Participant who is in the fifth level of
management or below and who is not a Director or an officer (as that term is
defined in Section 16 of the Exchange Act).


4.6. Exercise of Options. Options granted under the Plan shall be exercisable at
such times and be subject to such restrictions and conditions as the Committee
shall in each instance approve, which need not be the same for each grant or for
each Participant. However, in no event may any Option granted under this Plan
become exercisable prior to the first anniversary of the date of its grant,
except as provided in Section 4.11 Change in Control.


          Options shall be exercised by providing notice to the designated agent
selected by the Company (if no such agent has been designated, then to the
Company), in the manner and form determined by the Company, which notice shall
be irrevocable, setting forth the exact number of Shares with respect to which
the Option is being exercised and including with such notice payment of the
Option Price. When Options have been transferred, the Company or its designated
agent may require appropriate documentation that the person or persons
exercising the Option, if other than the Participant, has the right to exercise
the Option. No Option may be exercised with respect to a fraction of a Share.


4.7 Payment. The Option Price shall be paid in full at the time of exercise. No
Shares shall be issued or transferred until full payment has been received
therefor.


Payment may be made: (a) in cash, or

(b) unless otherwise provided by the Committee at any time, and subject to such
additional terms and conditions and/or modifications as the Committee or the
Company may impose from time to time, and further subject to suspension or
termination of this provision by the Committee or the Company at any time, by:


    (i) delivery of Shares of Stock owned by the Participant in partial (if in
partial payment, then together with cash) or full payment; provided, however, as
a condition to paying any part of the Option Price in Stock, at the time of
exercise of the Option, the Participant must establish to the satisfaction of
the Company that the Stock tendered to the Company must have been held by the
Participant for a minimum of six (6) months preceding the tender; or


    (ii) if the Company has designated a stockbroker to act as the Company’s
agent to process Option exercises, issuance of an exercise notice to such
stockbroker together with instructions irrevocably instructing the stockbroker:
(A) to immediately sell (which shall include an exercise notice that becomes
effective upon execution of a limit order) a sufficient portion of the Shares to
pay the Option Price of the Options being exercised and the required tax
withholding, and (B) to deliver on the settlement date the portion of the
proceeds of the sale equal to the Option Price and tax withholding to the
Company. In the event the stockbroker sells any Shares on behalf of a
Participant, the stockbroker shall be acting solely as the agent of the
Participant, and the Company disclaims any responsibility for the actions of the
stockbroker in making any such sales. No Stock shall be issued until the
settlement date and until the proceeds (equal to the Option Price and tax
withholding) are paid to the Company.


          If payment is made by the delivery of Shares of Stock, the value of
the Shares delivered shall be equal to the Fair Market Value of the Shares on
the day preceding the date of exercise of the Option.


Restricted Stock may not be used to pay the Option Price. 4.8 Termination of
Employment. -------------------------

(a) Termination by Reason of Death or Disability. In the event the employment of
a Participant is terminated by reason of death or disability (as that term is
used in the SBC Senior Management Long Term Disability Plan), any outstanding
Options granted to the Participant shall vest as of the date of termination of
employment and may be exercised, if at all, no more than one (1) year following
termination of employment, unless the Options, by their terms, expire earlier.


(b) Termination by Retirement. In the event the employment of a Participant is
terminated by reason of Retirement, any outstanding Options granted to the
Participant which are vested as of the date of termination of employment may be
exercised, if at all, no more than three (3) years following termination of
employment, unless the Options, by their terms, expire earlier. If the
Participant is Retirement eligible at the time the Participant terminates
employment by reason of death or disability (as defined above) after March 31,
2000, then for purposes of this section, the Participant shall be deemed to have
terminated employment by reason of Retirement.


(c) Termination of Employment for Other Reasons. If the employment of a
Participant shall terminate for any reason other than the reasons set forth in
(a) or (b), above, and other than for Cause, all outstanding Options granted to
the Participant which are vested as of the date of termination of employment may
be exercised by the Participant within the period beginning on the effective
date of termination of employment and ending three (3) months after such date,
unless the Options, by their terms, expire earlier.


(d) Termination for Cause. If the employment of a Participant shall terminate
for Cause, all outstanding Options held by the Participant shall immediately
terminate and be forfeited to the Company, and no additional exercise period
shall be allowed.


(e) Options not Vested at Termination. Any outstanding Options not vested as of
the effective date of termination of employment shall expire immediately and
shall be forfeited to the Company.


4.9 Transfers. For purposes of the Plan, transfer of employment of a Participant
between the Company and any one of its Subsidiaries (or between Subsidiaries) or
between the Company or a Subsidiary and a RWAC, to the extent the term of
employment at a RWAC is equal to or less than five years shall not be deemed a
termination of employment.


4.10 Restrictions on Exercise and Transfer of Options. During the Participant’s
lifetime, the Participant’s Options shall be exercisable only by the Participant
or by the Participant’s guardian or legal representative. After the death of the
Participant, except as otherwise provided by the Company’s Rules for Employee
Beneficiary Designations, an Option shall only be exercised by the holder
thereof (including, but not limited to, an executor or administrator of a
decedent’s estate) or his or her guardian or legal representative.


          No Option shall be transferable except: (a) in the case of the
Participant, only upon the Participant’s death and in accordance with the
Company’s Rules for Employee Beneficiary Designations; and (b) in the case of
any holder after the Participant’s death, only by will or by the laws of descent
and distribution.


4.11 Change in Control. Upon the occurrence of a Change in Control, all Options
held by Participants hereunder shall immediately become vested and exercisable,
notwithstanding the provisions of Section 4.6 Exercise of Options to the
contrary. A “Change in Control” shall be deemed to have occurred if (i) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act),
other than a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or a corporation owned directly or indirectly by the
shareowners of the Company in substantially the same proportions as their
ownership of stock of the Company, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing twenty percent (20%) or more of the total voting power
represented by the Company’s then outstanding voting securities, or (ii) during
any period of two (2) consecutive years, individuals who at the beginning of
such period constitute the Board of Directors of the Company and any new
Director whose election by the Board of Directors or nomination for election by
the Company’s shareowners was approved by a vote of at least two-thirds (2/3) of
the Directors then still in office who either were Directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof, or (iii) the
shareowners of the Company approve a merger or consolidation of the Company with
any other corporation, other than a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least eighty percent (80%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, or the shareowners of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all the Company’s assets.



ARTICLE 5. AMENDMENT, MODIFICATION, AND TERMINATION

5.1 Amendment, Modification, and Termination. The Board or the Committee may at
any time and from time to time, terminate, amend, or modify the Plan. However,
no such amendment, modification, or termination of the Plan may be made without
the approval of the shareowners of the Company, if such approval is required by
the Internal Revenue Code, by the insider trading rules of Section 16 of the
Exchange Act, by any national securities exchange or system on which the Shares
are then listed or reported, or by a regulatory body having jurisdiction with
respect hereto.


5.2 Awards Previously Granted. No termination, amendment, or modification of the
Plan shall in any material manner adversely affect any Option previously granted
under the Plan, without the written consent of the Participant holding such
Option.



ARTICLE 6. WITHHOLDING

6.1 Tax Withholding. Upon exercise of an Option, the Company shall withhold
Shares sufficient in value, using the Fair Market Value on the date determined
by the Company to be used to value the Shares for tax purposes, to satisfy the
minimum amount of Federal, state, and local taxes required by law to be withheld
as a result of such exercise.


          Any fractional share of Stock payable to a Participant shall be
withheld as additional Federal withholding, or, at the option of the Company,
paid in cash to the participant.


          Unless otherwise determined by the Committee, when the method of
payment for the Option Price is from the sale by a stockbroker pursuant to
Section 4.7(b)(ii), hereof, of the Stock acquired through the Option exercise,
then the tax withholding shall be satisfied out of the proceeds. For
administrative purposes in determining the amount of taxes due, the sale price
of such Stock shall be deemed to be the Fair Market Value of the Stock.



ARTICLE 7. MISCELLANEOUS

7.1 Employment. Nothing in the Plan shall interfere with or limit in any way the
right of the Company or any Subsidiary thereof to terminate any Participant’s
employment at any time, nor confer upon any Participant any right to continue in
the employment of the Company or any Subsidiary thereof.


7.2 Participation. No Employee shall have the right to be selected to receive an
Option under the Plan, or, having been so selected, to be selected to receive a
future Option.


7.3 Successors. All obligations of the Company under the Plan shall be binding
on any successor to the Company, whether the existence of such successor is the
result of a direct or indirect purchase, merger, consolidation, or otherwise, of
all or substantially all of the business and/or assets of the Company.


7.4 Governing Law. This Plan shall be governed by and construed in accordance
with the substantive laws of the State of Texas, excluding any conflicts or
choice of law rule or principle that might otherwise refer constructive or
interpretation of this Plan to provisions of the substantive law of any
jurisdiction other than the State of Texas. Any action seeking to enforce the
rights of an employee, former employee or person who holds such rights through,
from or on behalf of such employee or former employee under this Plan may be
brought only in a Federal or state court located in Bexar County, Texas.
